Exhbit 10.22

 

Execution Version

 

ANNEX I
Supplemental Terms and Conditions

 

This Annex I, dated as of June 30, 2009, supplements and forms a part of the
Master Repurchase Agreement dated as of June 30, 2009, (the “Master Repurchase
Agreement”), between FSA CAPITAL MANAGEMENT SERVICES LLC (“FSA Capital
Management”), FSA CAPITAL MARKETS SERVICES LLC (“FSA Capital Markets”) and FSA
ASSET MANAGEMENT LLC (“FSAM”).  Capitalized terms used but not defined in this
Annex I shall have the meanings ascribed to them in the Master Repurchase
Agreement or if not defined therein in the Confirmation dated as of June 30,
2009 (the “Confirmation”) setting forth the terms of a portfolio repurchase
agreement Transaction (the “Transaction”) under the Master Repurchase Agreement,
or in the Pledge and Administration Agreement (as defined below).

 

The parties agree that the Master Repurchase Agreement, including this Annex I,
amends and restates in its entirety the terms and conditions of (i) Master
Repurchase Agreement I, including Annex I and II thereto, dated as of
October 29, 2001 between FSA Capital Management and FSAM and (ii) Master
Repurchase Agreement II, including Annex I and II thereto dated as of
October 29, 2001 between FSA Capital Markets and FSAM (each of (i) and (ii), the
“Original Master Repurchase Agreements”).

 


1.                                       DEFINITIONS.  FOR PURPOSES OF THE
MASTER REPURCHASE AGREEMENT, INCLUDING THIS ANNEX 1, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Acceleration Payment” means each of the payments referred to in
Section 9(a) and (b) of this Annex I.

 

“Acceleration Payment Percentage” means with respect to a Buyer (i) if an FSAM
Successor has not succeeded to the rights and obligations of FSAM as Seller
under the Transaction or if such FSAM Successor is not a Buyer, the GIC
Principal Percentage for such Buyer and (ii) if an FSAM Successor has succeeded
to the rights and obligations of FSAM as Seller under the Transaction and such
FSAM Successor is a Buyer hereunder, 0% as to the Buyer which is the FSAM
Successor and 100% as to the other Buyer.

 

“Business Day” has the meaning set out in the Pledge and Administration
Agreement.

 

“Pledge and Administration Agreement” means the Pledge and Administration
Agreement, dated as of June 30, 2009, among Dexia SA, Dexia Crédit Local S.A.,
Dexia Bank Belgium SA, Dexia FP Holdings Inc., Financial Security Assurance
Inc., FSAM, FSA Portfolio Asset Limited, FSA Capital Markets, FSA Capital
Management, FSA Capital Markets Services (Caymans) Ltd., and The Bank of New
York Mellon Trust Company, National Association, as the same may be amended,
supplemented or modified from time to time.

 


2.                                      SINGLE TRANSACTION


 

Notwithstanding Paragraph 3 of the Master Repurchase Agreement, the only
transaction under the Master Repurchase Agreement, including this Annex I, shall
be

 

--------------------------------------------------------------------------------


 

the Transaction documented pursuant to the Confirmation (including as such
Transaction may be renewed thereunder).

 


3.                                      MARGIN MAINTENANCE


 

Paragraphs 4(a), (b) and (c) shall be amended as follows:

 

(a)                                  For purposes of Paragraph 4(a) of the
Master Repurchase Agreement, a Margin Deficit shall be deemed to exist on any
date on which a Buyer elects or is required to post collateral on a GIC
Contract, in an amount equal to the market value of the collateral elected or
required to be posted on such GIC Contract, unless the Administrator under the
Pledge and Administration Agreement makes a determination pursuant to
Section 11.2 of the Pledge and Administration Agreement not to post such amount
of collateral.

 

(b)                                 For purposes of Paragraph 4(b) of the Master
Repurchase Agreement, a Margin Excess shall be deemed to exist with respect to a
Buyer on any date on which such Buyer is entitled to receive and actually
receives a return of collateral on a GIC Contract, in an amount equal to the
market value of the collateral returned to such Buyer on such GIC Contract.

 

(c)                                  Any notice requirements pursuant to
Paragraph 4(c) of the Master Repurchase Agreement shall be deemed to be
satisfied by the Seller or any Buyer, as applicable, upon a Buyer, in respect of
a GIC Contract, receiving notice of an obligation to post collateral, providing
notice of an election to post collateral or providing an entitlement to receive
a return of collateral.

 

Paragraphs 4(d)-(f) of the Master Repurchase Agreement shall not apply.

 


4.                                      INCOME PAYMENTS.


 

(A)                                  THE OBLIGATION OF A BUYER TO TRANSFER
INCOME TO SELLER PURSUANT TO PARAGRAPH 5 OF THE MASTER REPURCHASE AGREEMENT
SHALL BE UNDERSTOOD TO BE SUCH BUYER’S OBLIGATION TO TRANSFER AN AMOUNT OF
INCOME EQUAL TO (I) ALL INCOME PAID OR DISTRIBUTED AND ACTUALLY RECEIVED BY SUCH
BUYER IN RESPECT OF THE COLLATERAL POSTED TO SECURE GIC CONTRACTS ISSUED BY SUCH
BUYER PLUS (II) WITHOUT DUPLICATION, SUCH BUYER’S GIC PRINCIPAL PERCENTAGE
MULTIPLIED BY THE AGGREGATE AMOUNT OF ANY INCOME PAID OR DISTRIBUTED AND
ACTUALLY RECEIVED IN RESPECT OF PURCHASED SECURITIES NOT POSTED AS COLLATERAL TO
SECURE GIC CONTRACTS.  SUCH TRANSFERS OF INCOME SHALL NOT REDUCE THE AMOUNT TO
BE TRANSFERRED TO A BUYER BY SELLER UPON TERMINATION OF THE TRANSACTION PURSUANT
TO PARAGRAPH 5(II) OF THE MASTER REPURCHASE AGREEMENT.  ANY INCOME IN RESPECT OF
PURCHASED SECURITIES PAID DIRECTLY TO SELLER SHALL BE DEEMED TO HAVE BEEN
TRANSFERRED BY A BUYER IN ACCORDANCE WITH THIS PARAGRAPH.

 

(b)                                 Notwithstanding the definition of Purchase
Price in Paragraph 2 of the Master Repurchase Agreement and the provisions of
Paragraph 4 of the Master Repurchase Agreement (as amended by Section 3 of this
Annex I), the parties agree (i) that the Purchase Price will not be increased or
decreased by the amount of any cash or other

 

2

--------------------------------------------------------------------------------


 

Securities  transferred by one party to the other pursuant to Paragraph 4 of the
Master Repurchase Agreement and (ii) that transfer of cash shall be treated as
if it constituted a transfer of Securities (with a Market Value equal to the
U.S. dollar amount of such cash) pursuant to Paragraph 4(a) or (b), as the case
may be (including for purposes of the definition of “Additional Purchased
Securities”).

 


5.                                      SECURITY INTEREST


 

The security interest referred to in Paragraph 6 of the Master Repurchase
Agreement shall be the security interest in the FSAM Collateral granted by
Seller to the Collateral Agent pursuant to the Pledge and Administration
Agreement and no further security interest in respect of the Purchased
Securities shall be deemed to be granted pursuant to the Master Repurchase
Agreement.

 


6.                                      PAYMENTS AND TRANSFERS OF SECURITIES


 

(a)                                  Payments and transfers of Securities to
Seller under the Transaction shall be made to the FSAM Cash Account or FSAM
Collateral Account, as applicable, unless a novation or transfer to an FSAM
Successor has occurred in which case payments shall be made to the Collateral
Agent Cash Account or Collateral Agent Collateral Account, as applicable, in
accordance with the Pledge and Administration Agreement.

 

(b)                                 Upon an FSAM Lien Release Date or Dexia
Event of Default amounts or Securities due to be transferred to the Buyers
(other than any Accelerated Payments) that are not then due and payable to in
respect of any GIC Contracts will be paid or transferred to the Collateral Agent
Cash Account or Collateral Agent Collateral Account, as applicable, in
accordance with the Pledge and Administration Agreement.

 


7.                                      SUBSTITUTION


 

Paragraph 9 of the Master Repurchase Agreement shall not apply.

 


8.                                      EVENTS OF DEFAULT


 

(a)                                  Events of Default.

 

The first sentence (ending at the colon before subparagraph (a)) of Paragraph 11
of the Master Repurchase Agreement (“Events of Default”) is hereby amended to
read as follows:

 

“In the event that a Dexia Event of Default as defined in the Pledge and
Administration Agreement occurs (with respect to Seller, an “Event of
Default”):”

 

For the avoidance of doubt, (x) no Events of Default shall apply to a Buyer and
the provisions of Paragraph 11 referring to circumstances where the Buyer is the
defaulting party shall be disregarded, and (y) all rights granted to the Buyers
under Paragraph 11 may only be exercised by FSA, as Secured Party
Representative, or by

 

3

--------------------------------------------------------------------------------


 

the Liquidation Agent and/or the Collateral Agent, in each case at the direction
of FSA, as Secured Party Representative.

 

(b)                                 Remedies

 

Subparagraph (a) of Paragraph 11 shall be amended by deleting the phrases
“(which option shall be deemed to have been exercised immediately upon the
occurrence of an Act of Insolvency)” and “(except upon the occurrence of an Act
of Insolvency)” and adding the following at the end thereof:  “Any Event of
Default may only be waived by FSA, as Secured Party Representative.”

 

Subparagraphs (c) through (i) of Paragraph 11 shall not apply.

 

Notwithstanding disapplication of subparagraph (d) of Paragraph 11, FSA, or the
Liquidation Agent or the Collateral Agent at the direction of FSA, on behalf of
each Buyer, shall have the right to sell Purchased Securities and to apply the
proceeds thereof to the aggregate unpaid Repurchase Prices and any other amounts
owing by Seller (including any unpaid Acceleration Payment that is due and
payable), but in lieu of the provisions of subparagraph (d) of Paragraph 11,
such right and any other related rights and remedies shall be exercised subject
to and in accordance with Section 5.2(d) of the Pledge and Administration
Agreement.  For the avoidance of doubt, liquidation of Collateral by FSA as the
Secured Party Representative or the Liquidation Agent or Collateral Agent, as
applicable, in accordance with Section 5.2(d) of the Pledge and Administration
Agreement shall be considered an exercise of the foregoing right by a Buyer.

 

The rights of the Collateral Agent and/or FSA as the Secured Party
Representative pursuant to Section 5.2(a)(i) of the Pledge and Administration
Agreement and as specified above may be exercised in whole or in part, with any
acceleration and settlement terminating in part a corresponding portion of the
Transaction having a Repurchase Price equal to (i) (A) the Repurchase Price of
the entire Transaction multiplied by the (B) the Market Value Percentage of the
Purchased Securities selected by the Collateral Agent and/or FSA as the Secured
Party Representative and (ii) thereafter, the Purchased Securities so selected
shall no longer constitute “Purchased Securities” under the Transaction.

 

The remedies available to each Buyer upon an Event of Default by Seller shall
include all those available to the Collateral Agent and/or FSA, as the Secured
Party Representative, under Sections 5.2(a)(i) to 5.2(a)(vii) of the Pledge and
Administration Agreement following such Event of Default.  To the extent that
the Collateral Agent and/or FSA, as the Secured Party Representative, has the
right to retain all or any portion of the Purchased Securities in the exercise
of such remedies set forth in the Pledge and Administration Agreement, each
Buyer shall have the right under the Master Repurchase Agreement to retain all
or any portion of such Purchased Securities in satisfaction of the Repurchase
Price to the same extent.

 


9.                                      ACCELERATION PAYMENT


 

(a)                                  On and after any date on which an Early
Termination Date has been designated with respect to the Dexia Guaranteed Put
Contract, and in consideration of the Buyers’

 

4

--------------------------------------------------------------------------------


 

agreement to enter into the Transaction, Seller shall pay to each Buyer (i) such
Buyer’s Acceleration Payment Percentage multiplied by (ii) an amount equal to
the termination payment received by Seller under Section 6(e) of such Dexia
Guaranteed Put Contract, which payment may be made in cash or satisfied in kind
by delivery of Eligible Collateral posted under the Credit Support Annex
securing such Dexia Guaranteed Put Contract.

 

(b)                                 On and after any date on which an Early
Termination Date has been designated with respect to the Dexia Non-Guaranteed
Put Contract, and in consideration of the Buyers’ agreement to enter into the
Transaction, Seller shall pay to each Buyer (i) such Buyer’s Acceleration
Payment Percentage multiplied by  (ii) an amount equal to the termination
payment received by Seller under Section 6(e) of such Dexia Non-Guaranteed Put
Contract, which payment may be made in cash or satisfied in kind by delivery of
Eligible Collateral posted under the Credit Support Annex securing such Dexia
Non-Guaranteed Put Contract.

 

(c)                                  The obligation of Seller to pay an
Acceleration Payment to each Buyer shall survive until the Senior Release Date
notwithstanding the occurrence of any Repurchase Date of the Transaction and/or
any acceleration, non-renewal or termination of the Transaction, in whole or in
part.

 

(d)                                 If a Buyer has received an Acceleration
Payment from Seller, such Buyer shall pay to Seller (or pay to the Dexia
Guarantors on behalf of Seller) (i) such Buyer’s Acceleration Payment Percentage
multiplied by (ii) the amount determined under Section 11.1(b)(x) of the Pledge
and Administration Agreement and permitted to be paid in accordance with the
Priority of Payments set forth therein (the “Subordinated Collateral Payment”),
when such Subordinated Collateral Payment is due and owing by FSAM to the Dexia
Guarantors.

 


10.                               NOVATION OF THE MASTER REPURCHASE AGREEMENT


 

(a)                                  If a Dexia Event of Default has occurred,
Seller may (with the prior written consent of FSA), and at the direction of FSA,
shall transfer all of its rights and obligations under the Master Repurchase
Agreement to an FSAM Successor, such that (x) the relevant FSAM Successor shall
succeed to all rights, obligations and security interests in favor of FSAM
provided in the Pledge and Administration Agreement and the other Transaction
Documents and (y) each Buyer shall continue to be secured by all FSAM Collateral
notwithstanding such novation to the FSAM Successor.

 

(b)                                 If any such novation occurs, and whether
such payment amounts are determined before or after such novation, (i) FSAM
shall pay to the FSAM Successor an amount equal to each Acceleration Payment
that becomes payable to a Buyer from time to time (which payment may be made in
cash or satisfied in kind by delivery of Eligible Collateral posted under the
Credit Support Annex securing the Dexia Guaranteed Put Contract or Dexia
Non-Guaranteed Put Contract as applicable) and (ii) to the extent of any such
Acceleration Payment by FSAM, the FSAM Successor shall

 

5

--------------------------------------------------------------------------------


 

pay to FSAM the Subordinated Collateral Payment on the date such Subordinated
Collateral Payment is paid by a Buyer.

 

(c)                                  Each Buyer and Seller agrees that the FSAM
Successor shall be secured by the FSAM Collateral in relation to such
Acceleration Payment obligation of FSAM under Section 10(b) above, following a
novation contemplated by Section 10(a) above, to the same extent that a Buyer is
secured by the FSAM Collateral in relation to such Acceleration Payment
obligation prior to such novation.

 

(d)                                 In connection with effecting an FSAM Lien
Release Date, Seller may (with the prior written consent of Dexia) and at the
direction of Dexia shall transfer all of its rights and obligations under the
Master Repurchase Agreement to an FSAM Successor as defined in the Pledge and
Administration Agreement, such that (x) the relevant FSAM Successor shall
succeed to all rights, obligations and security interests in favor of FSAM
provided in the Pledge and Administration Agreement and the other Transaction
Documents and (y) Seller shall post as margin from time to time in respect of
the Master Repurchase Agreement “Eligible Collateral” as defined in the Dexia
Guaranteed Put Contract such that (A) the sum of (i) the “FSAM Asset Value” of
the Purchased Securities in the form of Permitted Investments and (ii) the FSAM
Asset Value of the additional Permitted Investments posted as margin hereunder
is at least equal to (B) the CSA Collateralized Liabilities plus 25% of the GIC
Business Costs Amount determined from to time to time under the Pledge and
Administration Agreement (notwithstanding that the FSAM Lien Release Date has
occurred and the Dexia Guaranteed Put Contract may have been released or
terminated).

 

(e)                                  If an FSAM Successor has succeeded to the
rights and obligations of FSAM as Seller under the Transaction and the FSAM
Successor is one of the Buyers hereunder, a portion of the Transaction
corresponding to the outstanding principal balance of all GIC Contracts issued
by such Buyer (which has become Seller hereunder) shall be deemed netted and
offset and no longer outstanding; and the references to the “GIC Contracts”
herein and in the Confirmation shall thereafter refer only to the GIC Contracts
of the Buyer which is not the FSAM Successor; provided, however, that if the
FSAM Successor is a Buyer the obligations of the FSAM Successor and the other
Buyer in relation to any Acceleration Payment shall be as set forth in Section 9
of this Annex I and the definition of “Acceleration Payment Percentage”.

 

(f)                                    Dexia shall be a third party beneficiary
of the provisions of Section 10(d), entitled to enforce such provisions directly
so long as it is the Secured Party Representative under the Pledge and
Administration Agreement.

 


11.                               SUBMISSION TO JURISDICTION AND WAIVER OF
IMMUNITY


 

Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any U.S. federal or state court in The City of New York for the
purpose of any suit, action, proceeding or judgment arising out of or relating
to the Master Repurchase Agreement.  Each of the parties hereto hereby consents
to the laying of venue in any

 

6

--------------------------------------------------------------------------------


 

such suit, action or proceeding in New York County, New York, and hereby
irrevocably waives any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum and agrees not to plead
or claim the same.  Notwithstanding the foregoing, nothing contained herein or
in the Master Repurchase Agreement shall limit or affect the rights of any party
hereto to exercise remedies under the Master Repurchase Agreement or any of the
other Transaction Documents, or to enforce any judgment with respect thereto, in
any jurisdiction or venue.  Any process in any such action shall be duly served
if mailed by registered mail, postage prepaid, to the applicable party at its
respective address designated pursuant to Paragraph 13 of the Master Repurchase
Agreement.

 

To the extent that any party or any of its respective properties, assets or
revenues may have or may hereafter become entitled to, or have attributed to
them, any right of immunity, on the grounds of sovereignty or otherwise, from
any legal action, suit or proceeding, from the giving of any relief in any
respect thereof, from setoff or counterclaim, from the jurisdiction of any
court, from service of process, from attachment upon or prior to judgment, from
attachment in aid of execution of judgment, or from execution of judgment, or
other legal process or proceeding for the giving of any relief or for the
enforcement of any judgment, in any jurisdiction in which proceedings may at any
time be commenced, with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with the Master Repurchase
Agreement, each party hereto hereby irrevocably and unconditionally waives, and
agrees not to plead or claim, to the fullest extent permitted by applicable law,
any such immunity and consent to such relief and enforcement.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING RELATING TO THE MASTER REPURCHASE AGREEMENT OR THE
TRANSACTION.  EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION.

 


12.                               RESALE OF PURCHASED SECURITIES.


 

The parties hereto acknowledge that from time to time the Purchased Securities
may consist of Securities that have not been registered under the United States
Securities Act of 1933 (the “Securities Act”).  Accordingly, each Buyer agrees
that if any Purchased Securities consist of Securities that have not been
registered under the Securities Act, each Buyer will not resell or otherwise
transfer such Purchased Securities except in accordance with Regulation S or
Rule 144A or other available exemption under the Securities Act and in
accordance with all applicable laws and regulations in each jurisdiction in
which it offers, sells or delivers Purchased Securities.  In addition, if any
Purchased Securities consist of bearer debt securities issued by a non-U.S.
entity and if a Buyer resells or otherwise transfers any such obligations, such
Buyer agrees that it will do so only under procedures adequate to satisfy the
restrictions of applicable U.S. Treasury regulations relating to an original
issuance of bearer bonds.

 

7

--------------------------------------------------------------------------------


 


13.                               FINANCIAL PARTICIPANT RIGHTS OF FSA


 

Following any Event of Default, Financial Security Assurance Inc. (“FSA”) shall
be entitled as Secured Party Representative to exercise, and/or direct the
exercise by the Collateral Agent of, the rights and remedies of the Buyer
hereunder in the manner provided for under the Pledge and Administration
Agreement.  FSA has executed this Annex below solely for the purpose of securing
to itself the rights contemplated by this Section 13, its rights under Sections
8, 9 and 10 hereof, and its rights under the Confirmation, and shall have no
other rights and no obligations under this Agreement.  Buyer and Seller each
acknowledge such rights of FSA and acknowledge and agree that FSA has entered
into this Agreement as, and in exercising such rights FSA will act as, a
“financial participant” within the meaning of Section 101(22A) of the United
States Bankruptcy Code.

 


14.                               LIMITATION OF LIABILITY.


 

No party shall be required to pay or be liable to the other party for any
consequential, indirect or punitive damages, opportunity costs or lost profits
(whether or not arising from its negligence).

 


15.                               ACCOUNTING


 


IT IS SELLER’S INTENT TO ACCOUNT FOR THE TRANSACTION AS A SECURED FINANCING
UNDER GAAP AND/OR IFRS.  NOTWITHSTANDING PARAGRAPH 8 OF THE MASTER REPURCHASE
AGREEMENT, EACH BUYER AGREES TO USE ITS GOOD FAITH, COMMERCIALLY REASONABLE
EFFORTS TO ENTER INTO ANY RESTRICTION ON SUCH BUYER’S RIGHTS UNDER PARAGRAPH 8
OF THE MASTER REPURCHASE AGREEMENT WHICH SELLER SHALL DEMONSTRATE, TO BE
REQUIRED IN ORDER FOR SELLER TO PROPERLY ACCOUNT FOR THE TRANSACTION AS A
SECURED BORROWING.


 


16.                               LIMITED RECOURSE


 


(A)                                  THE OBLIGATIONS OF SELLER IN RELATION TO
THE MASTER REPURCHASE AGREEMENT AND THE TRANSACTION ARE LIMITED RECOURSE
OBLIGATIONS, PAYABLE SOLELY FROM THE PROCEEDS OF THE FSAM COLLATERAL AVAILABLE
UNDER AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN
SECTION 11.1(B) OF THE PLEDGE AND ADMINISTRATION AGREEMENT.  UPON APPLICATION OF
THE FSAM COLLATERAL AND PROCEEDS THEREOF AVAILABLE TO SATISFY THE OBLIGATIONS OF
SELLER HEREUNDER IN ACCORDANCE WITH THE PLEDGE AND ADMINISTRATION AGREEMENT, A
BUYER AND FSA SHALL NOT BE ENTITLED TO TAKE ANY FURTHER STEPS AGAINST SELLER TO
RECOVER ANY SUMS DUE AND SHALL NOT CONSTITUTE A CLAIM AGAINST SELLER TO THE
EXTENT OF ANY INSUFFICIENCY.  NO RECOURSE SHALL BE HAD FOR THE PAYMENT OF ANY
AMOUNTS OWING IN RESPECT OF THE MASTER REPURCHASE AGREEMENT AGAINST ANY OFFICER,
DIRECTOR, EMPLOYEE, STOCKHOLDER, MEMBER OR INCORPORATOR OF SELLER.


 

(b)                                 The obligations of each of the Buyers in
relation to the Master Repurchase Agreement and the Transaction are limited
recourse obligations, payable solely from the proceeds of the GIC Issuers
Collateral available under and applied in accordance with the Priority of
Payments set forth in Section 11.1(b) of the Pledge and

 

8

--------------------------------------------------------------------------------


 

Administration Agreement.  Upon application of the GIC Issuers Collateral and
proceeds thereof available to satisfy the obligations of the related Buyer
hereunder in accordance with the Pledge and Administration Agreement, Seller and
FSA shall not be entitled to take any further steps against such Buyer to
recover any sums due and shall not constitute a claim against such Buyer to the
extent of any insufficiency.  No recourse shall be had for the payment of any
amounts owing in respect of the Master Repurchase Agreement against any officer,
director, employee, stockholder, member or incorporator of Seller.  This
provision shall survive the termination of the Master Repurchase Agreement for
any reason.

 


17.                               NON-PETITION


 

Each party agrees that it will not, prior to the Senior Release Date, acquiesce,
petition or otherwise institute against, or join any other person in instituting
against, any other party or any of its properties any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy, or similar law, including
without limitations proceedings seeking to appoint a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of such
party or any substantial part of its property; provided, that this provision
shall not restrict or prohibit a party from joining any such proceedings which
shall have already commenced under applicable laws and not in violation of this
provision.  This provision shall survive the termination of the Master
Repurchase Agreement for any reason.

 


18.                               INTERPRETATION


 


IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THIS ANNEX AND THE
PROVISIONS OF THE MASTER REPURCHASE AGREEMENT ATTACHED HERETO, THE TERMS
CONTAINED IN THIS ANNEX SHALL PREVAIL.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE PROVISIONS OF A CONFIRMATION AND THE PROVISIONS OF THE MASTER
REPURCHASE AGREEMENT OR THIS ANNEX, THE PROVISIONS CONTAINED IN THE CONFIRMATION
SHALL PREVAIL.


 


19.                               GOVERNING LAW


 


PARAGRAPH 16 OF THE MASTER REPURCHASE AGREEMENT IS HEREBY AMENDED TO READ AS
FOLLOWS:


 

“THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK AND THE MANDATORY CHOICE OF LAW RULES CONTAINED IN THE UCC.”

 

9

--------------------------------------------------------------------------------


 

FSA CAPITAL MANAGEMENT SERVICES LLC

FSA ASSET MANAGEMENT LLC

 

 

By:

By:

 

 

By:

 

 

By:

 

Title:

Title:

 

FSA CAPITAL MARKETS SERVICES LLC

FINANCIAL SECURITY ASSURANCE INC.

 

 

By:

By:

 

 

By:

 

 

By:

 

Title:

Title:

 

Intercompany repo annex

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Names and Addresses for Communications Between Parties

 

With respect to each party, as set forth in the Pledge and Administration
Agreement

 

--------------------------------------------------------------------------------